DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL COMPRISING FIRST AND SECOND CATHODE LAYERS AND DISPLAY DEVICE THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo et al. (US 2013/0032841 A1; hereinafter “Jinbo”).
Regarding Claim 1, referring to Figs. 1A-1C and related text, Jonbo teaches a display panel, defining a display region (10) and a transparent region (20) (paragraph 36), comprising: 
Regarding Claim 2, Jonbo teaches wherein a constituent material of the first cathode layer comprises one or more of transparent conductive oxide or graphene (paragraph 54).
Regarding Claim 3, Jonbo teaches wherein the transparent conductive oxide comprises one or more of indium tin oxide (ITO), al-doped ZnO (AZO), or indium zinc oxide (IZO) (paragraph 54).
Regarding Claim 4, Jonbo teaches wherein a constituent material of the second cathode layer comprises one or more of Ag, Au, Cu, Al, or Mg (paragraph 49).
Regarding Claim 10, Jonbo teaches wherein a thickness of the second cathode layer ranges from 8 nm to 30 nm (paragraph 49).
Regarding Claim 11, referring to Figs. 1A-1C, 4A-4B, and related text, Jonbo teaches display device, comprising a display panel (figs. 4a-4B), wherein the display panel defines a display region (10) and a transparent region (20) (paragraph 36) and comprises: an anode layer (100 and 102) (paragraph 36); a hole transport layer (702B) disposed on the anode layer 
Regarding Claim 12, Jonbo teaches wherein a constituent material of the first cathode layer comprises one or more of transparent conductive oxide or graphene (paragraph 54).
Regarding Claim 13, Jonbo teaches wherein the transparent conductive oxide comprises one or more of indium tin oxide (ITO), al-doped ZnO (AZO), or indium zinc oxide (IZO) (paragraph 54).
Regarding Claim 14, Jonbo teaches wherein a constituent material of the second cathode layer comprises one or more of Ag, Au, Cu, Al, or Mg (paragraph 49).
Regarding Claim 20, Jonbo teaches wherein a thickness of the second cathode layer ranges from 8 nm to 30 nm (paragraph 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jonbo.
Regarding Claims 9 and 19, teaching of Jonbo has been discussed above except a thickness of the first cathode layer in a numerical range.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the first cathode layer, including the claimed thickness range of 20-200 nm, as a routine skill in the art, in order to obtain optimal or workable range of the first cathode layer for the display device.   

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonbo as applied to claim 1 or 11 above, and further in view of Kim et al. (US 2016/0035803 A1; hereinafter “Kim”).
Regarding Claims 5-6 and 15-16, teaching of Jonbo has been discussed above except an inorganic layer.  Kim teaches a display panel (fig. 9), comprising: an inorganic layer (a protective layer 972) disposed on a surface of a first cathode layer (a surface of a cathode 158) away from an anode layer (a first anode 150a).  Kim further teaches the inorganic layer disposed between the first cathode layer and a second cathode layer (an auxiliary electrode 960).  Kim teaches that the protective layer 972 suppresses penetration of moisture or oxygen into an organic light emitting layer 156 (fig. 9 and paragraphs 46, 113-115).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Jonbo with that of Kim in order to provide the inorganic layer for suppressing penetration of moisture or oxygen into the organic light emitting layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829